PER CURIAM:
James Joseph McAndrew appeals his sentence of 720 months of imprisonment for knowingly possessing child pornography that was transported in interstáte commerce, 18 U.S.C. § 2252A(a)(5)(B), and knowingly . receiving child pornography that was transported in interstate commerce, id. § 2252A(a)(2). McAndrew argues that the government materially breached its written plea agreement to recommend a sentence within the advisory guideline range. See United States v. Johnson, 132 F.3d 628, 631 (11th Cir.1998). The government confesses error. The government concedes that, at resentencing, it breached the plea agreement by asking the district court to sentence McAndrew above the guideline range to the maximum term of imprisonment. We vacate and remand this case for a new sentencing hearing before a different district court judge.
VACATED AND REMANDED.